Citation Nr: 9929905	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to July 
1973.

The veteran's original claim seeking entitlement to service 
connection for a nervous condition was denied by the 
Montgomery, Alabama Regional Office (RO) in a July 1986 
rating decision.  The case was timely appealed to the Board 
of Veterans' Appeals (Board), which upheld the denial of 
service connection for an acquired psychiatric disorder, 
diagnosed as schizophrenia, in a September 1987 decision.   

This current matter comes before the Board on appeal from a 
rating decision of February 1996 from the RO, which 
determined that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for schizophrenia.

On June 9, 1999, the Board remanded this matter for the 
purposes of scheduling the veteran for a hearing before a 
Member of the Board at the RO.  A Travel Board hearing was 
scheduled for August 12, 1999, and notification was sent to 
the veteran on July 9, 1999.  The veteran failed to report 
for his scheduled Travel Board hearing on August 12, 1999.  
The case is now returned to the Board.


REMAND

The veteran contends that he is entitled to service 
connection for schizophrenia.  He alleges that he has 
submitted evidence in support of his claim that was not 
previously considered by the RO.

The Board finds that additional due process considerations 
warrant a second remand in this matter.  Specifically, while 
the case was pending, and subsequent to the most recent 
supplemental statement of the case having been furnished on 
January 10, 1997, the United States Court of Appeals for the 
Federal Circuit issued a decision in the case of Hodge v. 
West 155 F.3d 1356 (1998), which affects the way in which 
evidence is to be evaluated in order to determine whether it 
is new and material.  

In Hodge, the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) impermissibly ignored the 
definition of "material evidence" adopted by the Department 
in 38 C.F.R. § 3.156 and without sufficient justification or 
explanation, rewrote the regulation to require, with respect 
to newly submitted evidence, that "there must be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence both old and new would change the 
outcome."  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Federal Circuit held invalid the Colvin test for 
materiality, as it was more restrictive than 38 C.F.R. § 
3.156(a). 

Thus, the legal standard that remains valid, 38 C.F.R. § 
3.156(a), requires only that in order for new evidence to be 
material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim." On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1999).

The Board finds that this case should be remanded to the RO 
for consideration of all the evidence under the provisions of 
38 C.F.R. § 3.156 (1999), in light of the Hodge decision.

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, No. 97-1534 (U. S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, No. 97-2180 (U. S. Vet. App. Feb. 17, 
1999) (en banc). Although prior to Hodge, supra a conclusion 
that new and material evidence had been presented necessarily 
meant that the reopened claim was well grounded, the Court 
stated in Elkins, supra that the Federal Circuit in Hodge, 
supra effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a- 
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom.  Epps v. West, 118 S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well. Consequently, as this 
case remains in appellate status, and it is shown that the RO 
denied the claim on the basis of the now-invalidated Colvin 
standard, a remand to the agency of original jurisdiction is 
required for the purpose of readjudication of the appellant's 
new and material evidence claim pursuant to the holdings in 
Hodge, Elkins, Winters, supra.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should again review the entire 
record, utilizing § 3.156(a) (1998), as 
enunciated by Hodge, Elkins, Winters,  
supra, to determine if new and material 
evidence has been submitted to reopen the 
claim.  If the action is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions and 
reflects detailed reasons and bases for 
the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



